Order directing appellant and its officers and directors having custody and control of its books and records to exhibit to respondent, her accountants, attorneys or authorized agents, its stock hook containing the list of its stockholders and their addresses, and permitting respondent in making such inspection to make copies or extracts therefrom, affirmed, with ten dollars costs and disbursements. As the stockholder of the *693appellant, a national bank, respondent was entitled, during business hours, to inspect the appellant’s stock lists and to make copies or extracts therefrom. (National Banking Act, § 40; U. S. Code, tit. 12, § 62; Lauer v. Bayside National Bank, 244 App. Div. 601, mod. 245 App. Div. 823; Matter of Hurley V: National Bank of Middletown, 252 App. Div. 272; People ex el. Lorge v. Consol. Nat. Bank, 105 App. Div. 409; 5 Fletcher’s Cyclopedia Corporations [Perm, ed.], §§ 2233, 2241.) The demands for such inspection, made by the respondent’s agent at the bank, and by the respondent in writing, were improperly refused by the appellant. The National Banking Act does not specifically require that a stockholder’s demand for inspection be made in person at the bank, and should not be so narrowly construed. Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.